In^ttduc\o{
                             dciminal A/peak
                            UMW5\-0b&0LM
from! thatlts l&ymon box                               Apt\IUsID15
      tali tin. mm i                             RECEIVED IN
     buttdhi«itoU/lfil&l*                           HAY Oi 2015
«£'. Secondaid Km) Mice d                         AMAco8ta,Cterk
     htomplek fiecord Utr'ttJl5H$,%t>l,M
Td Mie. Ut^otaUe. tUt k \
    Chocks* IfiyMM Cnx does hit&U ttlks Secondand Float Ikliu oJ
Intomftkk&lUrd3hde./%ai tt* lecofdM~7M5hDl£OL%D\ does flo\
fanfaU Appellant tfttMrndamCDrtUvvettftySiate
doled b-q-ioftj upon Vicitlzatiofl by S¥aULtibjU\ofa.fy request
*7M1 dated H-b'lois'/Ufcttletootiriduti ansutan/p fh^/jiuAOrdir
CloSiiQ MditiuhiSOai/s dakd 5-i7-ffl'M'bijM/rilnalfh^
thaiki f, SltjyflbtiiuJMdidlMedk^
Mail#70IS-0&M-IBO&-128S, M0-201H
   IhejeJof mBlk)s Second&ad P\mI Jflollce, ret\uesii^ ike How/able Ckrk
k respond uiJ4iin IS UofkUf fl&y$ upon redeptalibis flolice. or hy
S-H-2QISy J/pdaA uiill seek Mandamus In PedetalOtskitiCburi>
uhect- li rati heproven / A Mo/i&>t Okc&My othht Retardttklfr^Sl-OS
u)as fad/W&ili^iW/flii byikeStakLaiJtibfaty \haiike
\hm has be.en OM}§e.d,
    Shades. LaymoAto% tei^xu\s-UM)taIh/i hy ^t-Clerk fLf mtAecotd
\\asbtahtor{ec\eddpOA t\k firstfloUu dClncorri/lkie.tetoeddoledZ-V-lDlS/
N tilt Clifk hzt-ektip thedfflilfed\km and DillCettifyupofi feckpf: ;
                                        Hespecnully Suhm\icd